Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 1 of 17




           Exhibit 163
 Filed Under Seal
Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 2 of 17




           Exhibit 163
       Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 3 of 17

                                SUSAN BYRNE vs YALE UNIVERSITY
Confidential                      Ralph Howard Bloch on 02/28/2019

 ·1· · · · · · · ·UNITED STATES DISTRICT COURT
 · · · · · · · · · · · · · ·for the
 ·2· · · · · · · · · DISTRICT OF CONNECTICUT

 ·3·    ·__________________________________
 · ·    ·SUSAN BYRNE,· · · · · · · · · · )
 ·4·    · · · · · · · · · · · · · · · · ·)
 · ·    · · · · · · · · · ·Plaintiff,· · )CIVIL CASE NO.:
 ·5·    · · · · · · · · · · · · · · · · · · ·)3:17-cv-01104-VLB
 · ·    ·v.· · · · · · · · · · · · · · · )
 ·6·    · · · · · · · · · · · · · · · · ·)
 · ·    ·YALE UNIVERSITY,· · · · · · · · · · )
 ·7·    · · · · · · · · · · · · · · · · ·)
 · ·    · · · · · · · · · ·Defendant,· · )
 ·8·    ·________________________________· · )

 ·9

 10

 11· · · ·VIDEOTAPED DEPOSITION OF RALPH HOWARD BLOCH

 12· · · · · · · · · · · (Confidential)

 13· ·DATE:· · · · · ·February 28, 2019

 14· ·TIME:· · · · · ·10:13 a.m.

 15·    ·HELD     AT:· · · · Yale University Office
 · ·    · · ·     · · · · · ·of General Counsel
 16·    · · ·     · · · · · ·2 Whitney Avenue
 · ·    · · ·     · · · · · ·6th Floor
 17·    · · ·     · · · · · ·New Haven, Connecticut

 18·    ·   ·   ·By:·   ·   ·   ·   ·Sarah J. Miner, RPR, LSR #238
 · ·    ·   ·   · · ·   ·   ·   ·   ·Huseby Global Litigation
 19·    ·   ·   · · ·   ·   ·   ·   ·249 Pearl Street
 · ·    ·   ·   · · ·   ·   ·   ·   ·Hartford, Connecticut
 20

 21

 22

 23

 24

 25


www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco           ·
       Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 4 of 17

                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

 ·1· ·you some questions today.
 ·2· · · · · ·And you understand that you are under oath?
 ·3· · · · A. I do.
 ·4· · · · Q. If you could just begin by telling us what
 ·5· ·your current position is at Yale.
 ·6· · · · A. Yes.· Well, I am Sterling Professor of
 ·7· ·French, and also a member of the faculty of the
 ·8· ·humanities program.· And I am currently serving as a
 ·9· ·chair for the department of Spanish and Portuguese.
 10· · · · Q. When you say that you are a Sterling
 11· ·Professor, could you just explain briefly what that
 12· ·designation means?
 13· · · · A. Well, there are something like 27 professors
 14· ·at Yale who have what is considered to be the highest
 15· ·status of achievement.· You can look on Wikipedia.
 16· ·They are there.· And it would embarrass me to say much
 17· ·more, but it traditionally has been the highest level
 18· ·of distinction in the faculty.
 19· · · · Q. And it would embarrass you because it is such
 20· ·a high honor?
 21· · · · A. Yes.
 22· · · · Q. And do you --
 23· · · · A. I don't want to praise my own modesty.
 24· · · · Q. What year did you achieve that honor of
 25· ·Sterling Professor?

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco     Page 6
                                                                                             YVer1f
       Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 5 of 17

                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

 ·1· · · · Q. And did you find at Yale what you were
 ·2· ·looking for?
 ·3· · · · A. Yes.
 ·4· · · · Q. And having been now at Yale for over 20
 ·5· ·years, have you served in any administrative roles?
 ·6· · · · A. Well, I was for many years a member of the
 ·7· ·Appointments and Tenure Committee.· It is called the
 ·8· ·Humanities Appointments and Tenure Committee.· And I
 ·9· ·was chair of that committee for at least five years,
 10· ·which is the committee above the departmental level
 11· ·which passes on all promotions in the humanities, not
 12· ·just in the languages, but in all the departments,
 13· ·which there's 17 departments that are part of
 14· ·humanities.
 15· · · · Q. Okay.· And you mentioned right at the
 16· ·beginning that you are currently serving as department
 17· ·chair of Spanish and Portuguese?
 18· · · · A. Yes.
 19· · · · Q. For how long have you served in that role?
 20· · · · A. This would be starting my third year.
 21· · · · Q. So were you the department chair when Sue
 22· ·Byrne's tenure case was considered?
 23· · · · A. No.
 24· · · · Q. Were you a member of the department at that
 25· ·time?

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco     Page 9
                                                                                             YVer1f
       Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 6 of 17

                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

 ·1· · · · A. No.
 ·2· · · · Q. So you said that you served on the
 ·3· ·Appointments and Tenure Committee for the Humanities?
 ·4· · · · A. (Witness nods head, yes.)· Uh-huh.
 ·5· · · · Q. So we just want to make sure we got --
 ·6· · · · · ·MS. CHAVEY:· Did you get the answer?
 ·7· · · · · ·THE COURT REPORTER:· I got the nod yes.
 ·8· ·BY MS. CHAVEY:
 ·9· · · · Q. Okay.· Was your answer yes?
 10· · · · A. To what?
 11· · · · Q. You said that you were a member of the
 12· ·Appointments and Tenure --
 13· · · · A. Oh, yes.· Yes.
 14· · · · Q. -- Committee for the Humanities?
 15· · · · A. Yes.
 16· · · · Q. And can you just briefly describe what the
 17· ·function of that committee is?
 18· · · · A. Well, that committee, which consists of a
 19· ·number of people, usually I think seven or eight, from
 20· ·different departments, receives the materials of a
 21· ·candidate for promotion.· I should say that the
 22· ·function has changed slightly now.· But at the time,
 23· ·receives all the materials of a person who comes up
 24· ·for tenure or for initial tenured employment.
 25· · · · · ·Since there are two ways to go to tenure,

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 10
                                                                                             YVer1f
       Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 7 of 17

                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

 ·1· · · · A. That is right.
 ·2· · · · Q. And do you recall at that time being invited
 ·3· ·to sit on a tenure departmental review committee?
 ·4· · · · A. Yes, Sue Byrne's committee, yes.
 ·5· · · · Q. At that time, did you know Sue Byrne?
 ·6· · · · A. Yes, but not -- you know, not -- in passing.
 ·7· ·I mean, in these small departments and small groupings
 ·8· ·in fields like romance languages, you know everybody
 ·9· ·and we are in the same building.· You pass people.                                I
 10· ·knew her, but I -- not any more than, you know, in a
 11· ·passing professional way.
 12· · · · Q. And did you agree to sit on that committee?
 13· · · · A. Yes.· Yes.
 14· · · · Q. Why did you agree?
 15· · · · A. Well, I agreed because I -- I care deeply
 16· ·about the quality of the faculty at Yale.· I knew
 17· ·something about her -- her field in the sense that I
 18· ·had written a book on literature and law.· And I --
 19· ·you know, I have also chaired Medieval studies.                               I
 20· ·forgot to mention that before.· And this -- this falls
 21· ·broadly under the tent of Medieval, you know, late
 22· ·Medieval, early Renaissance studies.· So I cared about
 23· ·that field as well.
 24· · · · Q. So let me just take a step back and ask you
 25· ·to give us a brief description of your field or fields

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 19
                                                                                             YVer1f
       Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 8 of 17

                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

 ·1· ·Tenure and Appointments Committee for the humanities
 ·2· ·division that has any negative letters?
 ·3· · · · A. Yes.
 ·4· · · · Q. And in your experience, does the existence of
 ·5· ·some negative external letters tend to doom the tenure
 ·6· ·case?
 ·7· · · · A. No.· The --
 ·8· · · · Q. Can you explain that, please?
 ·9· · · · A. Yes.· There can be someone who writes a work
 10· ·that is very controversial and that will for some
 11· ·reason elicit a negative response.· And that can be a
 12· ·positive thing because it shows that the person has
 13· ·done something important and, as the phrase goes "has
 14· ·moved some furniture in the room."
 15· · · · · ·And the chair in such cases has always asked,
 16· ·"How do you explain that negative letter?"· And there
 17· ·are explanations, which -- and, you know, such and
 18· ·such a person does a kind of work which makes him or
 19· ·her allergic to the candidate's work.· And we knew
 20· ·that when we sent the letters out.
 21· · · · · ·Because these letters are -- one wants to try
 22· ·to get a fair and representative assessment.· And one
 23· ·doesn't necessarily want them all to be -- all to be
 24· ·positive.· And it can be a case that -- that -- that
 25· ·one sentence in a letter -- the presence of negative

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 63
                                                                                             YVer1f
       Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 9 of 17

                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

 ·1· ·is 11:48.
 ·2· · · · · ·(Off-the-record discussion.)
 ·3· · · · · ·THE VIDEOGRAPHER:· We are back on the record.
 ·4· ·The time is 11:48.
 ·5· ·BY MS. HOWARD:
 ·6· · · · Q. And what is your understanding of Professor
 ·7· ·Byrne's lawsuit?
 ·8· · · · A. I understand that she is suing the university
 ·9· ·for denial of tenure.
 10· · · · Q. The appointments for a chair, those are
 11· ·three-year appointments.· Correct?
 12· · · · A. There are some that are for five.· But since
 13· ·I'm -- I was outside of the department and wasn't an
 14· ·official member of the department, I was asked to come
 15· ·in for three years and try and restore some stability
 16· ·to the department and supervise the -- perhaps the
 17· ·appointment of someone to lead the department to the
 18· ·future.
 19· · · · Q. How did you understand the task that you just
 20· ·described?
 21· · · · A. That is an interesting question.· I conceived
 22· ·of it as restoring a kind of stability and trust among
 23· ·colleagues and trying to find someone who might play
 24· ·in a more permanent way that role.
 25· · · · Q. Have you found someone?

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 67
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 10 of 17

                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

 ·1· ·then:· Will someone else other than Professor Velasco
 ·2· ·take on the chair duties when your term has lapsed?
 ·3· · · · A. Well, my term lapses officially in January
 ·4· ·2020.· There is a question of who is going to do it
 ·5· ·that next spring, but he would be able to -- the
 ·6· ·assumption, I think, is that he would chair the
 ·7· ·department when I leave.
 ·8· · · · Q. And who notified you that you would be
 ·9· ·chairing the Spanish and Portuguese department?
 10· · · · A. No one notified me.· They asked me if I would
 11· ·be willing to do it.
 12· · · · Q. Who asked you?
 13· · · · A. Dean Amy Hungerford.
 14· · · · · ·THE COURT REPORTER:· I'm sorry.· What was the
 15· ·name?
 16· · · · · ·THE WITNESS:· Dean Amy, A-M-Y, Hungerford,
 17· ·H-U-N-G-E-R-F-O-R-D.
 18· ·BY MS. HOWARD:
 19· · · · Q. And was this in a face-to-face conversation
 20· ·with Dean Hungerford?
 21· · · · A. Yes.
 22· · · · Q. Tell me what you recall about this
 23· ·conversation.
 24· · · · A. Well, she -- first of all, this is not an
 25· ·unusual conversation when departments are in trouble.

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 69
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 11 of 17

                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

 ·1· ·of the department better with the Spanish side of the
 ·2· ·program.
 ·3· · · · · ·There were certain ideas which involved
 ·4· ·opening the undergraduate major to a broader swath to
 ·5· ·-- of the university.· Let's see what else I can
 ·6· ·remember.· And, you know, so those are the things --
 ·7· ·the programmatic things that -- that come to mind,
 ·8· ·although I am sure there were others.
 ·9· · · · Q. Were there nonprogrammatic ideas that you
 10· ·adopted?
 11· · · · A. I think only -- only connected to the
 12· ·questions of hiring.· I must also point out that I was
 13· ·not brought in alone to chair the department.· The
 14· ·dean also appointed a -- what she referred to as an
 15· ·executive committee, which consisted of people outside
 16· ·of the department who came from departments as diverse
 17· ·as music, classics, art history and German.
 18· · · · Q. And what was the purpose of this executive
 19· ·committee?
 20· · · · A. The purpose of the executive committee was to
 21· ·bring some air into the room, that is to say to try
 22· ·and get off-center debates between people that had
 23· ·been going on for years and to -- to -- when -- to
 24· ·make sure that when -- in questions where there were
 25· ·votes, that one would have other perspectives than the

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 71
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 12 of 17

                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

 ·1· ·five tenured members of the -- of the old department.
 ·2· · · · Q. So what matters did the executive committee
 ·3· ·have the power to vote on?
 ·4· · · · A. Appointments.· We formulated the, you know,
 ·5· ·job descriptions.· We -- I provided -- you asked what
 ·6· ·other things I did.· Now I recall that I -- I tried
 ·7· ·to do an assessment of the field at the time by
 ·8· ·providing reading material to -- reading material to
 ·9· ·the old and the new members of the department.· We had
 10· ·for one session a consultant from Harvard.· Diana
 11· ·Sorenson was her name.· She is a professor of Spanish
 12· ·and had been dean at Harvard for a number of years.
 13· ·To sort of explore where the new and exciting areas of
 14· ·the field lay and where we might go in terms of the
 15· ·department thinking about its future.
 16· · · · Q. So you -- the presentation that you just
 17· ·had -- strike that.
 18· · · · · ·The presentation that you just described,
 19· ·were you concerned that the department had not -- was
 20· ·not forward focused on new and exciting areas?
 21· · · · · ·MS. CHAVEY:· Objection.
 22· · · · · ·THE WITNESS:· Okay.
 23· ·BY MS. HOWARD:
 24· · · · Q. So you described a presentation from an
 25· ·individual from Harvard.· Correct?

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 72
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 13 of 17

                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

 ·1· ·Spanish department or executive committee?
 ·2· · · · A. Yes, I think there were when we discussed how
 ·3· ·to formulate our next -- the job slot post -- posting
 ·4· ·that Jesus Velasco ended up being the -- the prime
 ·5· ·candidate for.· And in doing that, we agreed that we
 ·6· ·would not -- we would not try and recruit from any
 ·7· ·particular field, but rather try and find the best
 ·8· ·mind to lead the department forward.· And went through
 ·9· ·the whole process of writing for outside letters, and
 10· ·examining the dossier and then reading the scholarship
 11· ·of maybe -- I think it was 21 or 23 people and
 12· ·choosing six of those to come to campus.
 13· · · · Q. And this series of meetings you just
 14· ·described, the people -- the individuals who were
 15· ·present for that were the five members of the
 16· ·department plus the executive committee members?
 17· · · · A. Yes.· I am not sure there were meetings, but
 18· ·there was at least one to discuss these big questions.
 19· · · · Q. And other than being able to vote about
 20· ·matters of appointment, were there any other areas
 21· ·that the executive committee members could vote on?
 22· · · · A. Well, they -- they were fully able to vote on
 23· ·any questions requiring a -- a vote.
 24· · · · Q. In terms of actual votes, perhaps that is a
 25· ·better question.· Actual thing -- matters that the

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 77
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 14 of 17

                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

 ·1· ·executive committee voted on?
 ·2· · · · A. Yes.· Graduate student admissions.· The --
 ·3· ·that is an important part of the departmental
 ·4· ·activity.· And -- and the structure and substance of
 ·5· ·the graduate program.· We made a number of changes to
 ·6· ·the graduate program.
 ·7· · · · Q. And this executive committee, how many
 ·8· ·individuals are on this committee?
 ·9· · · · A. Gosh, there -- the total is 13, so there must
 10· ·be eight.· Eight executive members of the executive
 11· ·committee.· No.· Six.· It must be six and seven
 12· ·because there is one untenured member of the
 13· ·department who is also a voting member of the
 14· ·department on programmatic issues.· So there must be
 15· ·seven members of the executive committee, yeah.
 16· · · · Q. And is there a time limit to the Executive
 17· ·Committee existing?
 18· · · · A. Very vague.· I would have to discuss that
 19· ·with the dean.· And it would really be up to the new
 20· ·chair coming in on whether he wants that support or
 21· ·not.
 22· · · · Q. So the executive committee will exist until
 23· ·the new chair decides?
 24· · · · A. That is not my call, but my assumption would
 25· ·be that it would.· You know, one of the mandates that

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 78
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 15 of 17

                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

 ·1· ·department in receivership when I went to Berkeley.
 ·2· ·Yeah, I would say mainly Berkeley.
 ·3· · · · Q. And earlier you had testified that the sort
 ·4· ·of transition of bringing an outside person -- strike
 ·5· ·that.
 ·6· · · · · ·Earlier you testified that bringing someone
 ·7· ·from outside the department is not unusual when a
 ·8· ·department is in trouble.· Is that a fair description
 ·9· ·of --
 10· · · · A. Yes.
 11· · · · Q. And so in what ways were -- did you
 12· ·understand the Spanish and Portuguese department to be
 13· ·in trouble?
 14· · · · A. Well, I -- you know, there was tension
 15· ·between faculty members.
 16· · · · Q. Were there any other ways?
 17· · · · A. They had a history of hiring people and not
 18· ·promoting them.
 19· · · · Q. And any other ways?
 20· · · · A. Other ways were on the level of rumor.
 21· · · · Q. If you prefer, we can mark this portion
 22· ·confidential -- portion of the transcript confidential
 23· ·if you feel more comfortable testifying.
 24· · · · A. Okay.
 25· · · · Q. Sometimes people feel uncomfortable

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 80
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 16 of 17

                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

 ·1· · · · A. Okay.· I am just saying that the fact I am
 ·2· ·not an expert in Spanish literature does not mean I
 ·3· ·can't appreciate and judge work in that field.
 ·4· · · · Q. And other than the presentation from the
 ·5· ·professor at Harvard and you discussed sessions with
 ·6· ·the individual from MLA.
 ·7· · · · A. Yes.
 ·8· · · · Q. Prior to that time period, did you do
 ·9· ·anything to keep up with trends specifically in the
 10· ·Spanish literature field?
 11· · · · A. Not specifically, although in my work on the
 12· ·Humanities Advisory Committee, I -- I was aware of
 13· ·things that touch Spanish topics.· I also was an
 14· ·editor for a number of years -- one of the editors of
 15· ·a journal called Representations, which was an
 16· ·interdisciplinary journal and I saw the work that came
 17· ·in there.
 18· · · · · ·I sat on the board of the -- what was known
 19· ·as the PMLA, the Publications of the Modern Language
 20· ·Association, and I saw the articles that came to that
 21· ·journal.· So, you know, over the years, tangentially,
 22· ·I saw what -- work being done in the field of Spanish
 23· ·literature.
 24· · · · Q. The Humanities Advisory Committee, when were
 25· ·you on that committee?

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco    Page 87
                                                                                             YVer1f
      Case 3:17-cv-01104-VLB Document 80-35 Filed 05/15/19 Page 17 of 17

                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

 ·1· · · · · · · · · · C E R T I F I C A T E
 ·2· · · · I hereby certify that I am a Notary Public, in
 ·3· ·and for the State of Connecticut, duly commissioned
 ·4· ·and qualified to administer oaths.
 ·5· · · · I further certify that the deponent named in the
 ·6· ·foregoing deposition was by me duly sworn and
 ·7· ·thereupon testified as appears in the foregoing
 ·8· ·deposition; that said deposition was taken by me
 ·9· ·stenographically in the presence of counsel and
 10· ·reduced to typewriting under my direction, and the
 11· ·foregoing is a true and accurate transcript of the
 12· ·testimony.
 13· · · · I further certify that I am neither of counsel
 14· ·nor related to either of the parties to said suit, nor
 15· ·of either counsel in said suit, nor am I interested in
 16· ·the outcome of said cause.
 17· · · · Witness my hand and seal as Notary Public the 5th
 18· ·day of March, 2019.
 19
 20
 21· ·___________________
 22· ·Notary Public
 23· ·My Commission Expires:
 24· ·November 30, 2022
 25

www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco   Page 115
